11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Jay Dee Burns,                                * From the 70th District Court
                                                of Ector County
                                                Trial Court No. A-45,138.

Vs. No. 11-16-00128-CR                        * April 5, 2018

The State of Texas,                          * Memorandum Opinion by Willson, J.
                                               (Panel consists of: Willson, J.,
                                               Bailey, J., and Wright, S.C.J., sitting
                                               by assignment)

      This court has inspected the record in this cause and concludes that there
is no error in the judgments below. Therefore, in accordance with this court’s
opinion, the judgments of the trial court are in all things affirmed.